Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 1/7/2022, the amendment/reconsideration has been considered.  Claims 1-9 and 12-13 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 112
Issue: The applicant argues that the amended limitations overcome the 112 rejection.
Examiner respectfully disagrees.  See Examiner’s response in the rejection section below.
(B)	Rejection under 35 U.S.C. 103(a) 
Issue: The applicant argues that the amended limitations overcome the 103 rejection.
Examiner respectfully disagrees.  See Examiner’s explanation in the rejection section below.  
In addition, applicant argues that the primary reference Coffman fails to teach “wherein the events are scheduled opportunities for the registered user, among a plurality of users, to participate in on-line interactive gameplay through the event management server.”
However, as Examiner stated in her rejection, Examiner did not rely on the primary reference alone to teach the claim limitation, but instead, relied on the combination of the primary reference and the secondary reference to teach this limitation.
Applicant further argues that although the secondary reference teaches the above limitation, the secondary reference fails to teach the rest of claim 1’s limitations.  
Examiner respectfully disagrees, because again, it is the combination of the primary reference and the secondary reference that teaches claim 1, not the primary reference or secondary alone.  Applicant is attacking the references individually.  Piecemeal analysis is not permitted.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



b) Claim 1 recites
“determines whether the information processing device is in an automated mode of operation, whereby the given operation is automated such that the information processing task is automatically started at the given time relative to the start time of the event,
requires some user operation prior to starting the information processing task at the given time relative to the start time of the event when the information processing device is not in the automated mode of operation, and
starts the information processing task to be performed using the event data at the given time relative to the start time of the event.”
It is unclear how the information processing task can be started at the same “the given time” in both automatic mode or user interaction mode, since the timing of a user’s action cannot be pre-determined.  On the other hand, if the information processing task is to be started at the same given time regardless of the timing of the user operation, then the operation is automatic.  Applicant is required to clarify. For the sake of the examination, Examiner assumes that the information processing task is performed at any time in any mode.  Claims 2-9 and 12-13 are similarly rejected.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman (US 8375292, submitted by IDS), in view of Harvey et al (US 2008/0146342).
As to claim 1, Coffman discloses a system comprising:
a content provision server that stores event data for one or more events (figure 2B, “Event Server 290”; col. 7, lines 42-60);
an information processing device that performs an information processing task using the event data for a given event from among the one or more events provided by the content provision server for a set duration (figure 2B, “Processing Device 260”; col. 7, lines 60- col. 8, line 3, wherein a Web Browser is for a set duration which is the duration of the open window.  It is to be noted that the claimed “set duration” does not require being predefined);

an event information storage section adapted to store event-related information concerning the one or more events (figure 9, “Generate an event map” implying that event information is stored; col.7, “the tool 200 (e.g., stored on either the server 255”); and 
a correlation information preparation section adapted to 
(i) acquire details of a user operation performed on the information processing device that calls for an action to display event-related information (col. 7, lines 22-26, “a server 255 which may include a memory device (e.g., hard drive, RAM, CD-ROM, etc.) which may store the tool 200.”; figure 2A, the tool 200; figure 9, “Annotate the event map based on a user input” wherein user input is such details of user operation that is acquired), 
(ii) extract events that match the details of the user operation from among the event data (figure 9, “Generate a zoomable and pannable view of the annotated event map” indicates an extracting step that extracts events that match the details of the user input from among the event data), 
(iii) prepare formatted event data that represents the events in a given format (figure 9, “Generate a zoomable and pannable view of the annotated event map” wherein zoomable and pannable view indicate a given format;), and 
(iv) transmit the formatted event data to the information processing device (figure 9, “displaying the zoomable and pannable view of the annotate event map” reads on transmit the data to the information processing device), 

(vi) prepare registration information that correlates the registered user with the event and stores the registration information in a storage device (col. 17, lines 9-20; or col. 19, lines 35-43), 
(vii) extracts matching events on the basis of user information that includes the registration information (col. 17, lines 9-20 or col. 19, lines 35-43), and wherein the information processing device:
performs the information processing task using the event data acquired from the content provision server and generates output data in response to a given operation, where the given operation is started by the information processing device at a given time relative to a start time of the event in which the registered user is registered for participation (figures 6, 8a – 8b and 9, generating the event map itself before annotation is equivalent to the information processing task, which is in response to reading the event data at a given time relative to a start time of the event  It is to be noted that the given time is not required to be pre-determined), 
determines whether the information processing device is in an automated mode of operation, whereby the given operation is automated such that the information processing task is automatically started at the given time relative to the start time of the event (see 112 rejection and Examiner’s interpretation.  See col. 11, lines 15-25, displaying of the buttons, the given time is zero when the buttons are displayed once the session starts), 
requires some user operation prior to starting the information processing task at the given time of the event when the information processing device is not in the automated mode 
starts the information processing task to be performed using the event data at the given time (see citation above); and wherein at least one of:
(i) when a user who is using the information processing device is different from the registered user for participation in the event, the information processing device displays, on a connected display device, an image that asks whether it is acceptable to start the information processing task to be performed using the event data at the given time relative to the start time of the event, and when an input indicating that it is acceptable to do so is made, the information processing device causes the start the information processing task (this limitation is conditional on the “when…” clause which is not necessarily true therefore the limitation is not given patentable weight);
(ii) when the information processing task being run by the information processing device is different from that to be performed using the event data, the information processing device displays, on the connected display device, an image that asks whether it is acceptable to start the information processing task to be performed using the event data at the given time relative to the atart time of the event, and when an input indicating that it is acceptable to do so is made, the information processing device causes the start the information processing task; and
(iii) when the registered user for participation in the event is not logged into the information processing device, the information processing device displays, on the connected display device, an authentication screen for login at the given time, and when the authentication is successful, the information processing device causes the start the information processing task to be performed using the event data.

At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Coffman with Harvey regarding the concept of having events as scheduled opportunities for a user, among a plurality of users, to participate in on-line interactive gameplay through an event management server.  The suggestion/motivation of the combination would have been to schedule game events ([0103]).
As to claim 12, see similar rejection to claim 1.
As to claim 13, see similar rejection to claim 1.
As to claim 5, Coffman discloses system of claim 1, wherein the correlation information preparation section extracts at least events in which the user is not registered for participation as possible events in which the user can participate (Coffman, col. 17, lines 9-15, “the user may select in order to initiate and/or participate in a discussion of a feature” indicates that the user is not registered for participation).
As to claim 6, Coffman discloses the system of claim 1, wherein the correlation information preparation section correlates each event represented by the event data with information about other users registered for participation in the event of all the other users registered as friends and transmits the information to the information processing device (it is to be noted that the scope of “about other users registered for participation in the event of all the other users registered as friends” cannot be definitely determined.  For the sake of the examination, Examiner assumes any users.  See Coffman, col. 17, lines 45-53, “allow a user to conveniently collaborate with friends, colleagues, co-workers, etc…”; .
10.	Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman-Harvey, as applied above and in view of Lee (WO 2008/109132, submitted by IDS).
As to claim 2, Coffman discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose a participation operation setup section adapted to prepare, on the basis of the registration information, setup data that sets up the given operation to be started by the information processing device at a given time relative to a start time of the event in which the user is registered for participation and to transmit the setup data to the information processing device, wherein the correlation information preparation section determines a destination of the setup data transmitted by the participation operation setup section on the basis of a rule set in advance from among the plurality of information processing devices that can be used by a user who performed the user operation to register for participation in the event.  Lee discloses a concept of prepare, on the basis of registration information, setup data that sets up a given operation to be started by an information processing device at a given time relative to a start time of the event in which a user is registered for participation and to transmit the setup data to the information processing device, and determines a destination of the setup data transmitted by the setup section on the basis of a rule set in advance from among the plurality of information processing devices that can be used by a user who performed the user operation to register for participation in the event (par.46 - participants log in to synthetic environment generation platform he is assigned to game management severs; par.71-73, figs.14, 15 - game management servers acquire events such as dynamic gaming contents from event servers, e.g. "Dragon attack" between 3:00pm-4:00pm; at scheduled time event server fetches the data from library and causes the platform to implement the event by generating dynamic contents which is released to 
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Coffman and Lee.  The suggestion/motivation of the combination would have been to setting up participants for synthetic environment (Lee,[0046]; [0071]-[0073]).
As to claim 3, Coffman-Lee discloses the event management server of claim 1, wherein the correlation information preparation section extracts the matching events as recommended events, at least, on the basis of the number of users registered for participation of all the other users registered as friends (it is to be noted that the scope of “on the basis of the number of users registered for participation of all the other users registered as friends” cannot be definitely determined.  For the sake of the examination, Examiner assumes based on any criterion related to users.  See Lee, [0071], “as a function of player activity, such as triggering a predetermined trigger or condition and/or pre-determined sched7uling.  For example, if a number of participants congregating at the specific location surpass a trigger point, then event server can trigger introduction of dynamic content…”).
As to claim 4, Coffman-Lee discloses the event management server of claim 1, wherein the correlation information preparation section extracts the matching events as recommended events on the basis of information related to game play tendencies of the user of the information processing device and correlation information between game and event (Lee, [0071]).
As to claim 7, Coffman-Lee discloses the event management server of claim 1, wherein the correlation information preparation section prepares a game list that compiles event related information as the event data on a matching game-by-matching game basis and transmits the game list to the information processing device (It is to be noted that the scope of “matching game-by-matching game basis” cannot be definitely determined therefore Examiner presumes any basis.  See Lee, [0071]).

As to claim 9, Coffman-Lee discloses the event management server of claim 1, wherein the event data includes images acquired from the content provision server that represent the event (Lee, [0085], “rendering the image or game element of a ship”).
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/               Primary Examiner, Art Unit 2449